DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This is the initial office action based on initial amendments filed March 25, 2020, in which claims 2-21 have been presented for examination.

Status of Claims
Claims 2-21 are pending in the application, of which claims 2, 11 and 15 are in independent form and these claims (2-21) are subject to following rejection(s) and/or objection(s) set forth in the Office Action below.

Priority
The priority date that has been considered for this application is November 6, 2012.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

           (B).      Claimed limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claims 1, 11, and 15 are objected to because of the following informalities: in claim 1, line 8, “the first cell” lacks proper antecedent basis. Claims 11 and 15 have the same issue. Appropriate correction is required.

Claims 3 and 19 are objected to because of the following informalities:  line 2, “same” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to The new independent claims 2, 11, and 15 recites “first program instructions that specify a first cell definition”, “second program instructions that instantiate a first instance” and “third program instructions that instantiate a second instance of a cell defined by the set of program instructions”. Independent claims 11 and 15 recite these same features. These claimed features are not described in the specification of the application. Paragraph [0009] of the specification states that “…  software code may include first program instructions executable to perform a function. In this embodiment, the software code may also include one or more language constructs that are configurable to specify one or more communication ports and one or more parameter inputs. … the software code are deployable on an MPA to perform the function in different software applications.” However, the specification as originally filed does not support the above referenced features as recited in claims 2, 11 and 15. Claims 3-10, 12-14 and 16-21 are rejected for the same reason because of their dependencies on their respective independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-3, 5-11, 13-15 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 7-9, 11, 12 and 14 of the patent US 9904542. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are anticipated by patented claims as shown in the table below:
Instant Application 16/818007
patent US 9904542 
Obvious comparison
Claim 2. A non-transitory computer-readable medium that stores software code deployable on a multiprocessor array (MPA), wherein the software code comprises: 
a set of program instructions that include:


program instructions executable to perform a first function; and 
one or more first language constructs which are user configurable to specify one or more parameter inputs;   














second program instructions that instantiate a first instance of the first cell; and 
third program instructions that instantiate a second instance of a cell defined by the set of program instructions;   





















wherein the set of program instructions specifies one or more operations to communicate current hardware resource usage by the first instance to the second instance in order to dynamically reallocate hardware resources of the MPA from the first instance for use by the second instance.

Claim 3. The non-transitory computer-readable medium of claim 2, wherein the first and second instances are different instances of the same first cell definition.

Claim 5. The non-transitory computer-readable medium of claim 2, wherein the one or more first language constructs are user configurable to specify one or more communication ports, wherein the one or more communication ports are user configurable to specify communication between the first instance and other software code deployed on the MPA.


Claim 6. The non-transitory computer-readable medium of claim 2, wherein the reallocated hardware resources include one or more processing elements.





The non-transitory computer-readable medium of claim 2, wherein the reallocated hardware resources include communication resources.



Claim 8. The non-transitory computer-readable medium of claim 7, wherein the communications resources include one or more memory and routing elements of the MPA.



Claim 9. The non-transitory computer-readable medium of claim 2, wherein the reallocated hardware resources include allocated memory space.


Claim 10. The non-transitory computer-readable medium of claim 2, wherein set of program instructions specifies that the first instance of the first cell is to be deployed using a portion of hardware resources assigned to a larger cell in which the first instance of the cell is included.








Claim 11. A method for configuring a multiprocessor array (MPA), wherein the MPA comprises hardware resources including a plurality of processors and a plurality of memories, the method comprising: 
accessing software code, wherein the software code comprises: 
a set of program instructions that include: 
first program instructions that specify a first cell definition that includes:  
3program instructions executable to perform a first function; and 
one or more first language constructs which are user configurable to specify one or more parameter inputs; 












second program instructions that instantiate a first instance of the first cell; and 
third program instructions that instantiate a second instance of a cell; 




















wherein the set of program instructions specifies one or more operations to communicate current hardware resource usage by the first instance to the second instance in order to dynamically reallocate hardware resources of the MPA from the first instance for use by the second instance; and deploying the first and second instances on the MPA.

Claim 13. The method of claim 11, wherein the reallocated hardware resources include one or more processing elements, one or more communication resources, or allocated memory space.









The method of claim 11, further comprising: deploying the first instance of the first cell using a portion of hardware resources assigned to a larger cell in which the first instance of the cell is included.








Claim 15. A system, comprising: 
one or more processors; and  
4one or more memories having program instructions stored thereon that are executable by the one or more processors to cause operations comprising: 
deploying software code on a multiprocessor array (MPA), wherein the software code comprises a set of program instructions that include: 
first program instructions that specify a first cell definition that includes: 
program instructions executable to perform a first function; and 













second program instructions that instantiate a first instance of the first cell defined by the set of program instructions; and 
third program instructions that instantiate a second instance of a cell; 






















wherein the set of program instructions specifies one or more operations to communicate current hardware resource usage by the first instance to the second instance and wherein the operations further comprise dynamically reallocate hardware resources of the MPA from the first instance for use by the second instance.


Claim 18. The system of claim 15, wherein the first and second instances are deployed on neighboring regions of the MPA.












Claim 19. The system of claim 15, wherein the first and second instances are instances of the same first cell definition.



Claim 20. The system of claim 15, wherein the reallocated hardware resources include one or more processing elements.






The system of claim 15, wherein the reallocated hardware resources include communication resources.
A non-transitory computer-accessible memory medium that stores a library of software code deployable on a multiprocessor array (MPA), wherein the software code comprises: 

a cell definition that includes: 

Claim 8. The non-transitory computer-accessible memory medium of claim 1, wherein the one or more parameter inputs are configurable during execution of the software code in order to adjust the set of hardware resources used to execute the software code.

 wherein multiple instances of the first program instructions specified by the cell definition are deployable, based on user input selecting the cell…

 Claim 1. …and one or more first language constructs which are user configurable to specify one or more communication ports and one or more parameter inputs; wherein the one or more communication ports are user configurable to specify communication with other software code in a software application….

Claims 3. The non-transitory computer-accessible memory medium of claim 2, wherein the second instantiation of the cell utilizes more processors than the first instantiation of the software code based on configuration of the one or more parameter inputs.

wherein the one or more communication ports are user configurable to specify communication with other software code in a software application… 

Claim 5. The non-transitory computer-accessible memory medium of claim 1 wherein the one or more communication ports include one or more fabric ports and one or more shared memory ports.

Claims 1. … wherein the hardware resources include a plurality of processors and a plurality of memories… 


Claim 7. The non-transitory computer-accessible memory medium of claim 1, wherein one or more instances of the cell are deployable within a portion of the hardware resources on which another given instance of the cell is deployed and wherein 

Claim 9. A method for configuring a multiprocessor array (MPA), wherein the MPA comprises hardware resources including a plurality of processors and a plurality of memories, the method comprising: 
storing a library of software code in a memory medium, wherein the software code includes a cell definition that includes: 
first program instructions executable to perform a first function, wherein the cell definition is usable in a first software application, wherein the cell definition comprises one or more first language constructs which specify communication connectivity of instances of the first program instructions specified by the cell definition with other code in the first 
Claim 12. The method of claim 9, further comprising: adjusting a set of hardware resources on which an instance of a cell is deployed based on a change in input to the one or more second language constructs during execution of the software code.

Claim 11. The method of claim 9, further comprising: deploying the instances of the cell on a MPA using different amounts of processor and memory resources based on the user inputs to the second language constructs.
Claims 1…. wherein the one or more communication ports are user configurable to specify communication with other software code in a software application… 

Claim 7. The non-transitory computer-accessible memory 

Claim 14. A system, comprising: one or more processors; and one or more memories having program instructions stored thereon that are executable by cause operations comprising: deploying software code on a multiprocessor array (MPA), wherein the software code comprises: 
a cell definition that includes: first program instructions executable to perform a first function; and one or more first language constructs which are user configurable to specify one or more communication ports  
Claim 8. The non-transitory computer-accessible memory medium of claim 1, wherein the one or more parameter inputs are configurable during execution of the software code in order to adjust the set of hardware resources used to execute the software code.

Claim 7. The non-transitory computer-accessible memory medium of claim 1, wherein one or more instances of the cell are deployable within a portion of the hardware resources on which 

Claim 1. … wherein multiple instances of the first program instructions specified by the cell definition are deployable, based on user input selecting the cell…

Claims 3. The non-transitory computer-accessible memory medium of claim 2, wherein the second instantiation of the cell utilizes more processors than the first instantiation of the software code based on configuration of the one or more parameter inputs.

Claims 1…. wherein the one or more communication ports are user configurable to specify communication with other  

























Multiple instances of the first program instructions specified by the cell definition are deployable, reads on the 


























Claim 5 of the instant application is anticipated by claim 1 of the patent.







Claim 6 of the instant application is anticipated by claim 3 of the patent.






Claim 8 of the instant application is anticipated by claim 5 of the patent.


Claim 9 of the instant application is anticipated by claim 1 of the patent.

Claim 10 of the instant application is anticipated by claim 7 of the patent.










Claim 11 of the instant application is anticipated by claims 9 and 12 of the patent.
























Multiple instances of the first program instructions specified by the cell definition, reads on the second program instructions … and third program instructions…
























Claim 13 of the instant application is anticipated by claims 1 and 11 of the patent.


















Claim 15 of the instant application is anticipated by claims 14 and 8 of the patent.


























Multiple instances of the first program instructions specified by the cell definition, reads on the second program instructions … and third 

























Claim 18 of the instant application is anticipated by 










Claim 19 of the instant application is anticipated by claim 1 of the patent.

Claim 20 of the instant application is anticipated by claim 3 of the patent.




Claim 21 of the instant 



Claims 2-3, 5-11, 13-15 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 9-10 and 16 of the patent US 10592233.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are anticipated  by the patented claims as shown in the table below:
Instant Application 16/818007
patent US 10592233 
Obvious comparison
Claim 2. A non-transitory computer-readable medium that stores software code deployable on a multiprocessor array (MPA), wherein the software code comprises: 
a set of program instructions that include:
first program instructions that specify a first cell definition that includes: 
program instructions executable to perform a first function; and 
one or more first language constructs which are user 




second program instructions that instantiate a first instance of the first cell; and 
third program instructions that instantiate a second instance of a cell defined by the set of program instructions;   










wherein the set of program instructions specifies one or more operations to communicate current hardware resource usage by the first instance to the second instance in order to dynamically reallocate 
Claim 3. The non-transitory computer-readable medium of claim 2, wherein the first and second instances are different instances of the same first cell definition.

Claim 5. The non-transitory computer-readable medium of claim 2, wherein the one or more first language constructs are user configurable to specify one or more communication ports, wherein the one or more communication ports are user configurable to specify communication between the first instance and other software code deployed on the MPA.







The non-transitory computer-readable medium of claim 2, wherein the reallocated hardware resources include one or more processing elements.




Claim 7. The non-transitory computer-readable medium of claim 2, wherein the reallocated hardware resources include communication resources.














Claim 8. The non-transitory computer-readable medium of claim 

Claim 9. The non-transitory computer-readable medium of claim 2, wherein the reallocated hardware resources include allocated memory space.

Claim 10. The non-transitory computer-readable medium of claim 2, wherein set of program instructions specifies that the first instance of the first cell is to be deployed using a portion of hardware resources assigned to a larger cell in which the first instance of the cell is included.

Claim 11. A method for configuring a multiprocessor array (MPA), wherein the MPA comprises hardware resources including a plurality of processors and a plurality of memories, the method comprising: 

a set of program instructions that include: 
first program instructions that specify a first cell definition that includes:  
3program instructions executable to perform a first function; and 
one or more first language constructs which are user configurable to specify one or more parameter inputs; 




second program instructions that instantiate a first instance of the first cell; and 
third program instructions that instantiate a second instance of a cell; 












wherein the set of program instructions specifies one or more operations to communicate current hardware resource usage by the first instance to the second instance in order to dynamically reallocate hardware resources of the MPA from the first instance for use by the second instance; and deploying the first and second instances on the MPA.

Claim 13. The method of claim 11, wherein the reallocated hardware resources include one or more processing elements, one or more communication resources, or allocated memory space.

























Claim 14. The method of claim 11, further comprising: deploying the first instance of the first cell using a portion of hardware resources assigned to a larger cell in which the first instance of the cell is included.


Claim 15. A system, comprising: 
one or more processors; and  

deploying software code on a multiprocessor array (MPA), wherein the software code comprises a set of program instructions that include: 
first program instructions that specify a first cell definition that includes: 
program instructions executable to perform a first function; and 
one or more first language constructs which are user configurable to specify one or more parameter inputs; 





second program instructions that instantiate a first instance of the first cell defined by the set of program instructions; and 











wherein the set of program instructions specifies one or more operations to communicate current hardware resource usage by the first instance to the second instance and wherein the operations further comprise dynamically reallocate hardware resources of the MPA from the first instance for use by the second instance.

Claim 18. The system of claim 15, wherein the first and second instances are deployed on neighboring regions of the MPA.




Claim 19. The system of claim 15, wherein the first and second instances are instances of the same first cell definition.



Claim 20. The system of claim 15, wherein the reallocated hardware resources include one or more processing elements.


Claim 21. The system of claim 15, wherein the reallocated hardware resources include communication resources.
A non-transitory computer-readable medium that stores software code deployable on a multiprocessor array (MPA), wherein the software code comprises: 
a cell definition that includes: 

first program instructions executable to perform a first function; and one or more first language constructs which are user configurable to specify one or more parameter inputs; wherein the one or more parameter inputs are user configurable to specify properties of  
Claim 10. The non-transitory computer-readable medium of claim 1, wherein the one or more parameter inputs are configurable during execution of the software code to dynamically adjust the set of 
Claim 1. … wherein multiple instances of the first program instructions specified by the cell definition are deployable, based on user input selecting the cell …

Claim 4. The non-transitory computer-readable medium of claim 1, wherein the one or more first language constructs are further user configurable to specify one or more communication ports, wherein the one or more communication ports are user configurable to specify communication with other software code in a software application; wherein instances of the cell comprise respective configurations of the one or more communication ports specifying connectivity of the one or more communication ports with other software code deployed on the MPA.

The non-transitory computer-readable medium of claim 1, wherein the respective instances of the cell utilizes different numbers of processors of the MPA based on configuration of the one or more parameter inputs. 

Claim 4. The non-transitory computer-readable medium of claim 1, wherein the one or more first language constructs are further user configurable to specify one or more communication ports, wherein the one or more communication ports are user configurable to specify communication with other software code in a software application; wherein instances of the cell comprise respective configurations of the one or more communication ports specifying connectivity of the one or more communication ports with other software code deployed on the MPA. 

Claim 5. The non-transitory computer-readable medium of claim 4, wherein the one or more 

Claim 1. … wherein the hardware resources include a plurality of processors and a plurality of memories… 


Claim 9. The non-transitory computer-readable medium of claim 1, wherein a first instance of the cell is deployed using a portion of hardware resources assigned to a larger cell in which the first instance of the cell is nested.



Claim 1. A non-transitory computer-readable medium that stores software code deployable on a multiprocessor array (MPA), wherein the software code comprises: 
a cell definition that includes: 





first program instructions executable to perform a first function; and one or more first language constructs which are user configurable to specify one or more parameter inputs; wherein the one or more parameter inputs are user configurable to specify properties of a set of hardware resources usable to execute the software code, wherein the hardware resources include a plurality of processors and a plurality of memories; and wherein multiple instances of the first program instructions specified by the cell definition are deployable, based on user input selecting the cell and specifying one or more different parameter inputs for ones of the instances, in different hardware portions of at least one MPA to perform the first function for one or more software applications, such that amounts of hardware resources in the respective hardware portion on  
Claim 10. The non-transitory computer-readable medium of claim 1, wherein the one or more parameter inputs are configurable during execution of the software code to dynamically adjust the set of hardware resources on which at least one instance of the cell is deployed.


Claim 3. The non-transitory computer-readable medium of claim 1, wherein the respective instances of the cell utilizes different numbers of processors of the MPA based on configuration of the one or more parameter inputs. 
Claim 4. The non-transitory computer-readable medium of claim 1, wherein the one or more first language constructs are further user configurable to specify one or more  
Claim 1. … wherein the hardware resources include a plurality of processors and a plurality of memories… 

 Claim 9. The non-transitory computer-readable medium of claim 1, wherein a first instance of the cell is deployed using a portion of hardware resources assigned to a larger cell in which the first instance of the cell is nested.

Claim 16. A system, comprising: one or more processors; and one or more memories having program instructions stored thereon that are 
deploying software code on a multiprocessor array (MPA), wherein the software code comprises: a cell definition that includes: 
first program instructions executable to perform a first function; and one or more first language constructs which are user configurable to specify one or more parameter inputs; wherein the one or more parameter inputs are user configurable to specify properties of a set of hardware resources usable to execute the software code, wherein the hardware resources include a plurality of processors and a plurality of memories; and wherein multiple instances of the first program instructions specified by the cell definition are deployable, based on user input selecting the cell and specifying one or more different parameter inputs for ones of the instances, in different hardware portions of at least one 
Claim 10. The non-transitory computer-readable medium of claim 1, wherein the one or more parameter inputs are configurable during execution of the software code to dynamically adjust the set of hardware resources on which at least one instance of the cell is deployed.

Claim 9. The non-transitory computer-readable medium of claim 1, wherein a first instance of the cell is deployed using a portion of hardware resources assigned to a larger cell in which the first instance of the cell is nested.

 wherein multiple instances of the first program instructions specified by the cell definition are deployable, based on user input selecting the cell…

Claims 3. The non-transitory computer-readable medium of claim 1, wherein the respective instances of the cell utilizes different numbers of processors of the MPA based on configuration of the one or more parameter inputs.

Claim 4. The non-transitory computer-readable medium of claim 1, wherein the one or more first language constructs are further user configurable to specify one or more communication ports, wherein the one or more communication ports are user configurable to specify communication with other software code in a software application; wherein instances of the cell comprise respective configurations of the one or more communication ports specifying connectivity of the one or more communication ports  

















Multiple instances of the first program instructions specified by the cell definition, reads on the second program instructions … and third program instructions…















Claim 3 of the instant application is anticipated by claim 1 of the patent.

Claim 5 of the instant application is anticipated by claim 4 of the patent.

















Claim 7 of the instant application is anticipated by claim 4 of the patent.













Claim 8 of the instant application is 


Claim 9 of the instant application is anticipated by claim 1 of the patent.

Claim 10 of the instant application is anticipated by claim 9 of the patent.




Claim 11 of the instant application is anticipated by claims 1 and 10 of the patent.




















Multiple instances of the first program instructions specified by the cell definition, reads on the second program instructions … and third 

















Claim 13 of the instant application is anticipated by claims 3, 4, and 1 of the patent.
























Claim 14 of the instant application is anticipated by claim 9 of the patent.


Claim 15 of the instant application is anticipated by 



















Multiple instances of the first program instructions specified by the cell definition, reads on the 

















Claim 18 of the instant application is anticipated by claim 9 of the patent.




Claim 20 of the instant application is anticipated by claim 3 of the patent.


Claim 21 of the instant application is anticipated by claim 4 of the patent.




Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin et al (US 9009660 B1, hereinafter “Griffin” cited from IDS dated 6/8/2020) in view of McGuire et al. (US 20070294663 A1, hereinafter “McGuire” cited from IDS dated 6/8/2020) and Barsness et al (US 20090007125 A1, hereinafter “Barsness”).

Regarding claim 2 (New), Griffin teaches A non-transitory computer-readable medium that stores software code deployable on a multiprocessor array (MPA), wherein the software code comprises (col 12, lines 3-5, “The multiprocessor programming library provides an application programming interface (API) for the module programs and the elaboration script 514”): 	
a set of program instructions that include (col 11, lines 21-29, “… The module programs can define ports that can be connected by channels for communicating data among the module programs. For example, in a data processing application, each 
first program instructions that specify a first cell definition (col 11, lines 21-29, “A software system for a multiprocessor environment such as the tiled integrated circuit 100 includes a multi-phase compiler system that allows applications to be built from "module programs."…” wherein the multi-phase compiler system reads on the first program instructions) that includes: 
program instructions executable to perform a first function (col 11, lines 21-29, “… The module programs can define ports that can be connected by channels for communicating data among the module programs. For example, in a data processing application, each module program can implement a processing module that performs a different data processing task, and data can pass among the module programs over the channels”);
second program instructions that instantiate a first instance of the first cell (col 11, lines 64-67, "The elaboration script 514 can specify or suggest a mapping of the module programs to tiles. Alternatively, if no tiles are specified, the SCU compiler 510 can determine an appropriate allocation of the available tiles to module programs", wherein the elaboration script 514 reads on the second program instructions);
third program instructions that instantiate a second instance of a cell defined by the set of program instructions (col 11, lines 64-67, "The elaboration script 514 can specify or suggest a mapping of the module programs to tiles. Alternatively, if no tiles are specified, the SCU compiler 510 can determine an appropriate allocation of the available tiles to module programs", wherein the SCU compiler 510 reads on the third program instructions);
Griffin does not explicitly teach
one or more first language constructs which are user configurable to specify one or more parameter inputs;   
wherein the set of program instructions specifies one or more operations to communicate current hardware resource usage by the first instance to the second instance in order to dynamically reallocate hardware resources of the MPA from the first instance for use by the second instance.
McGuire teaches
one or more first language constructs which are user configurable to specify one or more parameter inputs (para [0038], “In some embodiments, the LSI module for a programming language includes functions, procedures, operators (if the language supports operator overloading), macros, constants, objects, types, and definitions of other language constructs, which represent common mathematical and I/O operations, operations supported by the runtime system 10, values of special significance (e.g., PI), objects manipulated by the runtime system 10, and so on. The application 20 uses the functions, procedures, operators, etc. defined by the LSI 100 to request that the runtime system 10 perform the operations specified in the application. ...” wherein the LSI module reads on the language constructs as defined by the paragraph, a user uses LSI to specify operations including I/O operations); 
Griffin and McGuire are analogous art because both deal with application with multiprocessors.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Griffin and McGuire before him/her at the time the invention was made, to incorporate the features McGuire into Griffin because McGuire’s teaching provides techniques for more efficient code reuse (McGuire, para [0551]).
Neither Griffin nor McGuire explicitly teaches
wherein the set of program instructions specifies one or more operations to communicate current hardware resource usage by the first instance to the second instance in order to dynamically reallocate hardware resources of the MPA from the first instance for use by the second instance.
Barsness teaches 
wherein the set of program instructions specifies one or more operations to communicate current hardware resource usage by the first instance to the second instance in order to dynamically reallocate hardware resources of the MPA from the first instance for use by the second instance (para [0036], “…As such, in some implementations it may be 
The combination of Griffin and McGuire along with Barsness are analogous art because all deal with application with multiprocessors.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Griffin, McGuire and Barsness before him/her at the time the invention was made, to incorporate the features of Barsness into Griffin and McGuire because Barsness’ teaching provides techniques to take advantage of the underutilization of resources in a logically partitioned multiprocessor environment to optimize performant (Barsness, para [0012-0013]).

Regarding claim 3, Griffin as modified by McGuire and Barsness teaches claim 2, Griffin further teaches wherein the first and second instances are different instances of the same first cell definition (col 11, lines 64-67, "The elaboration script 514 can specify or suggest a mapping of the module programs to tiles. Alternatively, if no tiles are specified, the SCU compiler 510 can determine an appropriate allocation of the available tiles to module programs", wherein the module programs read on different instances of same cell definition).

Regarding claim 4, Griffin as modified by McGuire and Barsness teaches claim 2, Griffin further teaches defining/setting communication ports (col 11, lines 24-26, "The module programs can define ports that can be connected by channels for communicating data among the module programs"), Barsness further teaches wherein the set of program instructions specifies one or more dynamic communication pathways between the first instance and the second instance that are routed and torn down during execution of the first instance (para [0050], “…The regular monitoring of overall system .

Regarding claim 5, Griffin as modified by McGuire and Barsness teaches claim 2, Griffin further teaches wherein the one or more first language constructs are user configurable to specify one or more communication ports, wherein the one or more communication ports are user configurable to specify communication between the first instance and other software code deployed on the MPA (col 11, lines 24-26, "The module programs can define ports that can be connected by channels for communicating data among the module programs", and McGuire teaches language constructs, refer to office action regarding claim 2),

Regarding claim 6, Griffin as modified by McGuire and Barsness teaches claim 2, McGuire further teaches wherein the reallocated hardware resources include one or more processing elements (Para [0075], E-Scheduler addressing more processors after API calls are split. and Barsness teaches dynamically reallocating hardware resources, refer to office action regarding claim 2. For motivation to combine, refer to office action regarding claim 2).

Regarding claim 7, Griffin as modified by McGuire and Barsness teaches claim 2, Barsness teaches dynamically reallocating hardware resources, refer to office action regarding claim 2, Griffin further teaches wherein the reallocated hardware resources include communication resources (col 11, lines 24-26, "The module programs can define ports that can be connected by channels for communicating data among the module programs").

Regarding claim 8, Griffin as modified by McGuire and Barsness teaches claim 7, Griffin further teaches wherein the communications resources include one or more memory and routing elements of the MPA (col 12, lines 8-19, “A channel library includes functions for different types of channels that can be specified in an elaboration script. The SCU compiler 510 can determine the resources to be used to implement each channel depending on the type of the channel defined in the elaboration script. For example, shared memory can be allocated for "shared memory" channels and static or dynamic network resources are provided for "streaming" channels. For a shared memory channel, network resources may be used to send data to and from a coupled memory module, or if two module programs are mapped to the same tile, a portion of the data memory on the tile may be allocated for the channel”).

Regarding claim 9, Griffin as modified by McGuire and Barsness teaches claim 2, Barsness teaches dynamically reallocating hardware resources, refer to office action regarding claim 2, Griffin further teaches wherein the reallocated hardware resources include allocated memory space (col 12, lines 8-19, “…. For a shared memory channel, network resources may be used to send data to and from a coupled memory module, or if two module programs are mapped to the same tile, a portion of the data memory on the tile may be allocated for the channel”).

Regarding claim 10, Griffin as modified by McGuire and Barsness teaches claim 2, Barsness further teaches wherein set of program instructions specifies that the first instance of the first cell is to be deployed using a portion of hardware resources assigned to a larger cell in which the first instance of the cell is included (para [0050], “…The regular monitoring of overall system performance combined with the monitoring of system commands allows for the anticipation of the extra resource available to partitions on a system for a given time period and then dynamically reallocating the resource to other partitions on the system to provide additional resource and minimize overall underutilization.” wherein the extra resource indicates a larger cell/partition. For motivation to combine, refer to office action regarding claim 2).

Regarding claim 11, it is directed to a method that is disclosed in claim 2, please see the rejections directed to claim 2 above which also cover the limitations recited in claim 11.

Regarding claim 12, it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 13, it recites same features as claims 6, 7, and 9, please see the rejections directed to claims 6, 7, and 9 above which also cover the limitations recited in claim 13.

Regarding claim 14, it recites same features as claim 10, and is rejected for the same reason.

Regarding claim 15, it is directed to A system to implement the method disclosed in claim 2, please see the rejections directed to claim 2 above which also cover the limitations recited in claim 15. Note that Griffin teaches A system (col 1, lines 40-51, “In another aspect, in general, a computer program, stored on a computer-readable medium, for generating instructions to be executed in a network of interconnected processing engines…”) 

Regarding claim 16, it recites similar features as claim 4, and is rejected for the same reason.

Regarding claim 17, Griffin as modified by McGuire and Barsness teaches claim 16, Barsness teaches dynamically reallocating the resource, see para [0050] as cited in the office action regarding claim 2, Griffin teaches defining/setting communication ports (col 11, lines 24-26, "The module programs can define ports that can be connected by channels for communicating data among the module programs"), Griffin further teaches communications resources include memory and routing elements of the MPA (col 12, wherein the dynamically routing includes setting up inputs and outputs between one or more memory and routing elements of the MPA.

Regarding claim 18, Griffin as modified by McGuire and Barsness teaches claim 15, Barsness further teaches wherein the first and second instances are deployed on neighboring regions of the MPA (para [0050], “…The regular monitoring of overall system performance combined with the monitoring of system commands allows for the anticipation of the extra resource available to partitions on a system for a given time period and then dynamically reallocating the resource to other partitions on the system to provide additional resource and minimize overall underutilization.” wherein reallocating extra resources to other partitions indicates that the other partitions are in neighboring regions. For motivation to combine, refer to office action regarding claim 2).

Regarding claim 19, it recites similar features as claim 3, and is rejected for the same reason.

Regarding claim 20, it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 21, it recites same features as claim 7, and is rejected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192